Daniel T. Manning, Jr., Esq. Town Attorney, Jay
You have asked whether a town may prohibit the use of snowmobiles on sidewalks during certain months of the year.
Article 21 of the Parks, Recreation and Historic Preservation Law regulates snowmobiles to promote their safe and proper use for recreation and commerce. The regulations set forth the conditions under which snowmobiles may be operated on highways of the State (id., § 25.05). Additionally, a county, town, city or village by ordinance or local law may permit the operation of snowmobiles on lands, waters and property (other than highways), of or owned by the municipality (id., § 25.07). Further, a town is authorized to regulate the use of its sidewalks and may adopt and amend local laws consistent with the Constitution and general State laws in relation to the health, safety and well-being of persons or property therein (Town Law, § 130[7][a]; Municipal Home Rule Law, § 10[1][ii][a][12]). Thus, we believe that a town is authorized to adopt regulations restricting the use of snowmobiles on its sidewalks.
We conclude that a town may adopt regulations restricting the use of snowmobiles on its sidewalks.